141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nicole Allen VERS, an Incompetent, by her DischargedPermanent Conservator, and Guardian ad Litem, Joseph Vers;Kari Nicole Vers, a minor, by Joseph Vers, her DischargedGuardian ad Litem, Plaintiff-Appellants,v.UNITED STATES OF AMERICA, Defendants-Appellee.
No. 97-55535.CV 95-6527-TJH.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted December 1, 1997.Decided April 8, 1998.

Appeal from the United States District Court for the Central District of California Terry J. Hatter, Jr., District Judge, Presiding.
MEMORANDUM*
Before BEEZER, THOMPSON, and O'SCANNLAIN, Circuit Judges.


1
The facts are known to the parties, and we will not repeat them here.  A plaintiff may not "appeal from a joint stipulation to voluntary dismissal, entered unconditionally by the court pursuant to a settlement agreement."  Concha v. London, 62 F.3d 1493, 1507 (1994) (citing Seidman v. City of Beverly Hills, 785 F.2d 1447, 1448 (9th Cir.1986)).  The appellants lack standing to bring this appeal.  We therefore dismiss the appeal.


2
DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3